DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Introductory Remarks
	In response to communications filed on 6 February 2021, claims 1, 8, and 15 are amended per Applicant's request. Claims 2-4, 9-11, 16-18, and 21 are cancelled. No claims were withdrawn. Claim 24 is new. Therefore, claims 1, 5-8, 12-15, 19-20, and 22-24 are presently pending in the application, of which claims 1, 8, and 15 are presented in independent form.

The previously raised 103 rejection of the pending claims is withdrawn in view of the amendments to the claims. The claims, as presented in the Examiner’s amendments, have been found allowable over the prior art of record.




Response to Arguments
Applicant’s arguments filed 26 February 2021 with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered but are moot because the claims, as amended via Examiner’s amendment presented below, have been found allowable over the prior art of record.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email with Applicant’s representative, Mark Catanese (Reg. No. 64,279) on 23 March 2021. See the attached OA.Appendix document for further detail (note that pages 1-6 correspond to the email correspondence; pages 7-16 correspond to Applicant’s attachment of the final version of claims, which was copied into the Examiner’s amendments below).

The application has been amended as follows:

Please enter all amendments as follows (the claim statuses have been provided as well for convenience):


1.	(Currently Amended) A method of displaying a plurality of content items, the method comprising:
detecting at least one topic associated with each of the plurality of content items, each of the at least one topic characterized by topic terms;
generating a set of topics based on the at least one topic associated with each of the plurality of content items, the set of topics comprising a number of topics associated with the plurality of content items;
for each respective topic of the set of topics, calculating similarity scores between topic terms of each respective topic and topic terms of one or more in the set of topics, wherein the calculating the similarity scores includes:
calculating a first similarity score between topic terms associated with a first topic in the set of topics and topic terms associated with a second topic in the set of topics;
calculating a second similarity score between the topic terms associated with the second topic and topic terms associated with a third topic in the set of topics; and
calculating a third similarity score between the topic terms associated with the first topic and the topic terms associated with the third topic;
reducing the number of topics in the set of topics[[,]] by[[:]] combining at least one topic with the one or more other topics in the set of topics the at least one topic of the at least one topic and the one or more other topics exceeding a first threshold, wherein the first threshold is a non-zero threshold, and wherein the reducing the number of topics includes:
determining the first topic, the second topic, and the third topic are redundant when each of the first similarity score, the second similarity score, and the third similarity score exceed the first threshold;
calculating a first total similarity value associated with the first topic based on a summation of the first similarity score and the third similarity score;
calculating a second total similarity value associate with the second topic based on a summation of the first similarity score and the second similarity score;
calculating a third total similarity value associated with the third topic based on a summation of the second similarity score and the third similarity score;
determining a largest similarity value from the first total similarity value, the second total similarity value, and the third total similarity value;
selecting a representative topic from the first topic, the second topic, and the third topic based on the determination of the largest similarity value; and
determining that a topic in the set of topics is non-redundant based, in part, on the calculated similarity scores between the topic and the one or more other topics in the set of topics is less than the first threshold;
calculating a topic distribution for each of the plurality of content items from the reduced set of topics; and
generating a visualization, the visualization comprising
a first region displaying visual representations of each topic in the reduced set of topics, each visual representation of each topic comprising a topic order indicator; and
a second region displaying visual representations of a subset of content items of the plurality of content items, each visual representation of the subset of content items comprising a plurality of topic indicators that each correspond to a topic order indicator of the first region, each topic indicator comprising a graphical representation of the topic distribution of the corresponding topic in first region for a respective content item in the second region











2.	(Cancelled) 

3.	(Cancelled) 

4.	(Cancelled) 

5.	(Currently Amended) The method of claim 1, further comprising:
calculating a topic probability based on an association between and the reduced set of topics

6.	(Original) The method of claim 1, wherein the generated visualization comprises an interactive user interface.

7.	(Currently Amended) The method of claim 6, further comprising:
receiving a selection of or more topics from the reduced set of topics 
updating the visualization, based on the received selection of the or more topics from the reduced set of topics or more topics

8.	(Currently Amended) A non-transitory computer readable medium having stored therein a program for making a computer execute a method of displaying a plurality of content items, the method comprising:
detecting at least one topic associated with each of the plurality of content items, each of the at least one topic characterized by topic terms;
generating a set of topics based on the at least one topic associated with each of the plurality of content items, the set of topics comprising a number of topics associated with the plurality of content items;
for each respective topic of the set of topics, calculating similarity scores between topic terms of each respective topic and topic terms of one or more in the set of topics, wherein the calculating the similarity scores includes:
calculating a first similarity score between topic terms associated with a first topic in the set of topics and topic terms associated with a second topic in the set of topics;
calculating a second similarity score between the topic terms associated with the second topic and topic terms associated with a third topic in the set of topics; and
calculating a third similarity score between the topic terms associated with the first topic and the topic terms associated with the third topic;
reducing the number of topics in the set of topics[[,]] by[[:]] combining at least one topic with the one or more other topics in the set of topics the at least one topic of the at least one topic and the one or more other topics exceeding a first threshold, wherein the first threshold is a non-zero threshold, and wherein the reducing the number of topics includes:
determining the first topic, the second topic, and the third topic are redundant when each of the first similarity score, the second similarity score, and the third similarity score exceed the first threshold;
calculating a first total similarity value associated with the first topic based on a summation of the first similarity score and the third similarity score;
calculating a second total similarity value associate with the second topic based on a summation of the first similarity score and the second similarity score;
calculating a third total similarity value associated with the third topic based on a summation of the second similarity score and the third similarity score;
determining a largest similarity value from the first total similarity value, the second total similarity value, and the third total similarity value;
selecting a representative topic from the first topic, the second topic, and the third topic based on the determination of the largest similarity value; and
determining that a topic in the set of topics is non-redundant based, in part, on the calculated similarity scores between the topic and the one or more other topics in the set of topics is less than the first threshold;
calculating a topic distribution for each of the plurality of content items from the reduced set of topics; and
generating a visualization, the visualization comprising
a first region displaying visual representations of each topic in the reduced set of topics, each visual representation of each topic comprising a topic order indicator; and
a second region displaying visual representations of a subset of content items of the plurality of content items, each visual representation of the subset of content items comprising a plurality of topic indicators that each correspond to a topic order indicator of the first region, each topic indicator comprising a graphical representation of the topic distribution of the corresponding topic in first region for a respective content item in the second region











9.	(Cancelled) 

10.	(Cancelled) 

11.	(Cancelled) 

12.	(Original) The non-transitory computer readable medium of claim 8, wherein the generated visualization comprises an interactive user interface.

13.	(Currently Amended) The non-transitory computer readable medium of claim 12, further comprising:
receiving a selection of or more topics from the reduced set of topics 
updating the visualization, based on the received selection of the or more topics from the reduced set of topics or more topics

14.	(Currently Amended) The non-transitory computer readable medium of claim 13, wherein the generated visualization further comprises a topical probability distribution of the at least one content item associated with the selected or more topics

15.	(Currently Amended) A computing device configured to display a plurality of content items, the computing device comprising:
a memory configured to store a plurality of content items; 
a processor executing a process comprising:
detecting at least one topic associated with each of the plurality of content items, each of the at least one topic characterized by topic terms;
generating a set of topics based on the at least one topic associated with each of the plurality of content items, the set of topics comprising a number of topics associated with the plurality of content items;
for each respective topic of the set of topics, calculating similarity scores between topic terms of each respective topic and topic terms of one or more in the set of topics, wherein the calculating the similarity scores includes:
calculating a first similarity score between topic terms associated with a first topic in the set of topics and topic terms associated with a second topic in the set of topics;
calculating a second similarity score between the topic terms associated with the second topic and topic terms associated with a third topic in the set of topics; and
calculating a third similarity score between the topic terms associated with the first topic and the topic terms associated with the third topic;
reducing the number of topics in the set of topics[[,]] by[[:]] combining at least one topic with the one or more other topics in the set of topics the at least one topic of the at least one topic and the one or more other topics exceeding a first threshold, wherein the first threshold is a non-zero threshold, and wherein the reducing the number of topics includes:
determining the first topic, the second topic, and the third topic are redundant when each of the first similarity score, the second similarity score, and the third similarity score exceed the first threshold;
calculating a first total similarity value associated with the first topic based on a summation of the first similarity score and the third similarity score;
calculating a second total similarity value associate with the second topic based on a summation of the first similarity score and the second similarity score;
calculating a third total similarity value associated with the third topic based on a summation of the second similarity score and the third similarity score;
determining a largest similarity value from the first total similarity value, the second total similarity value, and the third total similarity value;
selecting a representative topic from the first topic, the second topic, and the third topic based on the determination of the largest similarity value; and
determining that a topic in the set of topics is non-redundant based, in part, on the calculated similarity scores between the topic and the one or more other topics in the set of topics is less than the first threshold;
calculating a topic distribution for each of the plurality of content items from the reduced set of topics; and
generating a visualization, the visualization comprising
a first region displaying visual representations of each topic in the reduced set of topics, each visual representation of each topic comprising a topic order indicator; and
a second region displaying visual representations of a subset of content items of the plurality of content items, each visual representation of the subset of content items comprising a plurality of topic indicators that each correspond to a topic order indicator of the first region, each topic indicator comprising a graphical representation of the topic distribution of the corresponding topic in first region for a respective content item in the second region











16.	(Cancelled) 

17.	(Cancelled) 

18.	(Cancelled) 

19.	(Original) The computing device of claim 15, wherein the generated visualization comprises an interactive user interface.

20.	(Currently Amended) The computing device of claim 19, further comprising:
receiving a selection of or more topics from the reduced set of topics 
updating the visualization, based on the received selection of the or more topics from the reduced set of topics or more topics

21.	(Cancelled)

22.	(Currently Amended) The method of claim 1, wherein each visual representation of each topic comprises the topic terms of the respective topic, each topic term having a font size based on a term probability of the respective topic term for that topic.

23.	(Currently Amended) The method of claim 1, wherein the content items included in the subset of content items of the second region is based on selecting one or more of the reduced set of topics in the first region and having being over a probability threshold.

24.	(Currently Amended) The method of claim [[1]]23, wherein displaying the visual representations of the subset of content items of the plurality of content items comprises[[,]]: 
in response to selecting, from within the first region, one or more of the reduced set of topics displayed in the first region, displaying only exceeding the probability threshold.




REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims have been examined on the merit, and have been found allowable over the prior art of record.

An updated search was performed, and the following relevant prior art was found:
Jonsson (US Patent Publication 2011/0131207 A1) – displayed key phrases or keywords from a set of text messages, and those keywords/key phrases were presented to a user as a tag cloud (see, e.g., [FIG. 8B]); the user can also filter the collected text messages, and rank the keywords (Jonsson, [Abstract]). However, Jonsson does not appear to teach, suggest, or otherwise render obvious the limitations concerning reducing redundancy in the keywords being displayed, but rather selects the keywords simply on the basis of ranking or frequency of appearance (Jonsson, [0092], [0097], and [0100-0102]).
Lane et al. (US Patent Publication No. 2015/0046151 A1) – disclosed a system for visually representing topics and themes of a set of documents to a user (Lane, [Abstract]). Lane further discloses calculating a measure of theme association with each of the one or more topic identifiers with the theme (Lane, [0010-0011] and [0038-0045] for further detail concerning how the association measures are generated). However, Lane does not appear to teach, suggest, or otherwise render obvious the limitations concerning reducing redundancy in the keywords being displayed, much less the calculations concerning calculating similarity scores between various topics/topic terms as claimed.
Lorge (US Patent Publication No. 2018/0096062 A1) – disclosed calculating similarity between two concepts based on a semantic distance being above a threshold value, where the system takes a maximum value of the sum of different information values along the different chains between two concepts (Lorge, [0024] and [0108]). However, Lorge is directed to the application of grouping together similar search concepts when performing an information retrieval search. Furthermore, Lorge does not appear to teach, suggest, or otherwise render obvious the limitations concerning reducing redundancy, much less the calculations concerning calculating similarity scores between various topics/topic terms as claimed.
Pennock et al. (US Patent No. 6,484,168 B1) – disclosed calculating an overlap filter between word pairs and ultimately deriving a reduced topic word set (Pennock, [Summary of the Invention]). However, Pennock does not appear to teach, suggest, or otherwise render obvious the particular calculations/manner for deriving a reduced topic word set that is being claimed in the present invention.

None of the prior art of record appeared to teach, suggest, or otherwise render obvious the combination of the independent claims’ limitations. The dependent claims are allowable for at least by virtue of their dependency on the allowable independent claims.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601.  The examiner can normally be reached on M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRENE BAKER/Examiner, Art Unit 2152                                                                                                                                                                                                        
25 March 2021